         Case 3:12-cr-00545-HZ        Document 55       Filed 07/01/20     Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF OREGON

  UNITED STATES OF AMERICA,                           Case No. 3:12-cr-00545-HZ-1

                                    Plaintiff,        ORDER GRANTING MOTION TO
                                                      REDUCE SENTENCE
                        v.

  ELIJAH LAVANE LEWIS,

                                  Defendant.

HERNÁNDEZ, Chief District Judge:

       This matter is before the Court on the parties’ joint motion to reduce sentence pursuant to

18 U.S.C. § 3582(c)(1)(A)(i). Based on the filings to date and the agreement of the parties, and

after full consideration of the relevant factors under 18 U.S.C. § 3553(a), the Court finds that

extraordinary and compelling reasons warrant a reduction of defendant’s sentence to time served

effective July 1, 2020 if BOP has determined that Mr. Lewis is COVID-19 negative, or no later

than July 15, 2020, if BOP has not yet made that determination, followed by a term of five years

supervised release. The Court concludes that the defendant does not pose a danger to any other

person or the community. The U.S. Probation Office has approved a release plan for Mr. Lewis.

The Court adds the following conditions of supervised release: (1) self-quarantine at the approved

residence for a period of 14 days; and (2) home confinement until November 28, 2021. This

sentence reduction is consistent with the currently applicable U.S. Sentencing Commission policy

statements.

Page 1 ORDER GRANTING MOTION TO REDUCE SENTENCE
          Case 3:12-cr-00545-HZ         Document 55       Filed 07/01/20     Page 2 of 2




       The Court therefore GRANTS the Joint Motion to Reduce Sentence.

       IT IS HEREBY ORDERED that Defendant shall be released on Thursday, July 1, 2020,

for travel to his approved release residence in Oregon, if BOP has determined that Mr. Lewis is

COVID-19 negative. If BOP has not yet made that determination, Mr. Lewis is to be released no

later than July 15, 2020, to allow for either testing or for a 14-day quarantine. Upon his arrival at

the residence, the defendant shall be required to adhere to a 14-day quarantine period at the

residence, subject to location monitoring at the discretion of U.S. Probation, unless the U.S

Probation Office authorizes interruption of the quarantine for urgent reasons. Within 24 hours of

arriving in Portland, Mr. Lewis is directed to contact his probation officer at 503-326-8613.

       IT IS FURTHER ORDERED that the conditions of supervision shall be modified to require

home confinement up to November 28, 2021. An amended judgment and commitment order shall

be prepared and entered forthwith in accordance with this decision.

       Dated this _____ day of June, 2020.



                                              Hon. Marco A. Hernández
                                              Chief United States District Court Judge




Page 2 ORDER GRANTING MOTION TO REDUCE SENTENCE
